EXHIBIT 10.9

 



FORM (FOR NON-EMPLOYEE DIRECTORS) OF

LYDALL, INC.

RESTRICTED SHARE AWARD AGREEMENT

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made between Lydall,
Inc., a Delaware corporation (“Lydall”), and the recipient (the “Recipient”)
with respect to an Award under Lydall’s 2012 Stock Incentive Plan (the “Plan”)
pursuant to the award letter (the “Award Letter”), dated [_________], from
Lydall to the Recipient. All capitalized terms used but not defined in this
Agreement shall have the same meanings that have been ascribed to them in the
Plan, unless the context clearly requires otherwise.

 

1. Grant of Restricted Shares. On the Date of Grant (as defined in the Award
Letter), the Recipient has been granted the number of shares of Restricted Stock
as set forth in the Award Letter (the “Restricted Shares”). The Restricted
Shares are subject to the terms and conditions set forth in the Award Letter,
this Agreement and the Plan. Unless otherwise provided in this Agreement or the
Award Letter, all Restricted Shares covered by the Award shall be subject to the
restrictions and conditions set forth in Section 5 below until such restrictions
and conditions lapse and such Restricted Shares vest as set forth in the Award
Letter. The period during which the Restricted Shares are subject to the
restrictions and conditions of Section 5, as set forth in the Award Letter, is
hereinafter referred to as the “Restriction Period.” By accepting this
Agreement, Recipient understands that the Restricted Shares are subject to
forfeiture unless the Recipient remains in service with the Company until the
end of the applicable Restriction Period.

 

2. Acceptance of Award. The Recipient shall have no rights with respect to the
Restricted Shares unless the Recipient accepts this Agreement by signing and
delivering to Lydall a copy of this Agreement no later than the close of
business on the date that is sixty (60) days after the Date of Grant. .

 

3. Ownership of Restricted Shares; No Rights to Dividends on Restricted Shares
That Do Not Vest. As soon as practicable after the acceptance of the Award by
the Recipient, Lydall will cause the Restricted Shares to be issued in book
entry form in the name of the Recipient, whereupon they will be held for the
benefit of the Recipient by Lydall’s administrative agent (the “Administrative
Agent”) until the Restricted Shares vest or are forfeited in accordance with the
terms and conditions of the Plan and this Agreement. Upon such issue, the
Recipient shall be the holder of record of the Restricted Shares granted
hereunder and will have, subject to the terms and conditions of the Plan and
this Agreement, voting rights of a stockholder with respect to such Shares.
Lydall shall retain custody of all Unvested Dividends made or declared with
respect to the Restricted Shares, subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares, until such time, if ever,
as the Restricted Shares shall vest.

 

4. Delivery of Vested Shares. Following the end of the Restriction Period, the
Recipient shall be entitled to receive the applicable number of vested Shares
according to the Award Letter, together with any Unvested Dividends relating
thereto. All such vested Shares to which the Recipient is entitled, together
with any Unvested Dividends, if any, relating thereto, shall be released or
delivered, as applicable, to the Recipient as soon as reasonably practical after
the end of the Restriction Period. Delivery of Shares will be made
electronically via book entry to an account in the name of the Recipient. In
connection therewith, the Recipient agrees to execute any documents reasonably
requested by Lydall or the Administrative Agent.

1

 

 

EXHIBIT 10.9

 

 

5. Forfeiture; Transfer Restrictions.

 

(a) If the Recipient’s service with the Company terminates for any reason
whatsoever during the Restriction Period, then, effective upon the date of such
termination, all of the non-vested Restricted Shares, as well as any Unvested
Dividends relating thereto, shall be forfeited.

 

(b) Neither the Restricted Shares, nor the Recipient’s interest in any of the
Restricted Shares or Unvested Dividends, may be encumbered, sold, assigned,
transferred, pledged or otherwise disposed of at any time prior to the end of
the Restriction Period. In the event any such action is taken, all of the
Restricted Shares evidenced by this Agreement, as well as any Unvested Dividends
relating thereto, shall thereupon automatically be forfeited, effective as of
the date of such event.

 

(c) All forfeited Shares shall be delivered promptly to Lydall by the
Administrative Agent, and Lydall shall direct the transfer agent and registrar
of the Common Stock to make appropriate entries upon its or their records.

 

(d) The Plan Administrator shall make all determinations as to whether an event
has occurred resulting in the forfeiture of Restricted Shares and any related
Unvested Dividends, and all such determinations of the Plan Administrator shall
be final and conclusive.

 

(e) The Restricted Shares shall be subject to the forfeiture and recoupment
provisions of Section 10(a) of the Plan.

 

6. Taxation.

 

(a) The Recipient recognizes and agrees that there may be certain tax issues
that affect the Recipient arising from the grant and/or vesting of the
Restricted Shares and that the Recipient is solely responsible for payment of
all federal, state and local taxes resulting therefrom. The Company expressly
provides no tax advice to the Recipient and recommends that the Recipient seek
personal tax advice. In general, the Recipient will have taxable income in any
year during which Restricted Shares vest, in an amount equal to the number of
Shares that vest multiplied by the fair market value of the Common Stock on the
vesting date. This amount will be included in Recipient’s taxable income as
reported by the Company on the applicable form.

 

(b) Any applicable tax withholding obligations associated with the vesting of
the Restricted Shares must be satisfied in accordance with the Plan, prior to
the delivery of vested Shares to the Recipient.

 

(c) Section 83(b) of the Code permits the Recipient to recognize income in the
year in which the Restricted Shares are granted, rather than in the subsequent
year in which they vest. This election must be filed with the Internal Revenue
Service within 30 days of the Date of Grant. The Recipient is encouraged to
discuss this alternative with his or her own tax advisor.

 

7. Changes in Capitalization. Neither this Agreement nor the grant of the
Restricted Shares shall affect in any way the right or power of Lydall or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Lydall’s capital structure or its business,
or any merger or consolidation of Lydall or any Lydall Affiliate, or any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of
Lydall or any Lydall Affiliate, or any sale or transfer of all or any part of
Lydall’s assets or business, or any other corporate act or proceedings, whether
of a similar character or otherwise.

2

 

 

EXHIBIT 10.9

 

 

8. Change in Control. Upon a Change in Control Event or other Reorganization
Event, the Restricted Shares shall be subject to the terms of the Plan.

 

9. Plan Terms and Plan Administrator Authority. This Agreement and the rights of
the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Plan Administrator may adopt for the administration of the
Plan. It is expressly understood that the Plan Administrator is authorized to
administer, construe and make, in its sole and absolute discretion, all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. This Agreement
shall be interpreted and applied in a manner consistent with the provisions of
the Plan, and in the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan shall control.

 

10. Miscellaneous

 

(a) Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless authorized by the Plan Administrator, and no
amendment or modification of this Agreement may be made without Recipient’s
consent except as permitted by Section 9(e) of the Plan.

 

(b) Notices. Except as otherwise provided herein, every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed or delivered to the party for whom it is intended at such address as may
from time to time be designated by such party in a notice mailed or delivered to
the other party as herein provided; provided, that, unless and until some other
address be so designated, all notices or communications to the Company shall be
mailed to or delivered to Lydall’s Vice President, General Counsel and
Secretary, with a copy to its Vice President of Human Resources, both at Lydall,
Inc., One Colonial Road, P. O. Box 151, Manchester, Connecticut, 06045-0151, and
all notices by the Company to the Recipient may be given to the Recipient
personally or may be mailed to him or her at the last address designated for the
Recipient on the records of the Company. For purposes of this section, the term
“mailed” includes electronic delivery methods.

 

(c) Appointment of Agent. By accepting the Restricted Shares evidenced by this
Agreement, the Recipient hereby irrevocably nominates, constitutes and appoints
each of Lydall’s Vice President of Human Resources and the Administrative Agent
as his or her agent and attorney-in-fact to take any and all actions and to
execute any and all documents, in the name and on behalf of the Recipient, for
any purpose necessary or convenient for the administration of the Plan and this
Agreement. This power is intended as a power coupled with an interest and shall
survive the Recipient’s death. In addition, it is intended as a durable power
and shall survive the Recipient’s incapacity. Lydall has the right to change the
appointed transfer agent or Administrative Agent from time to time.

 

(d) Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware, and
the Recipient agrees to the exclusive jurisdiction of Connecticut courts.

 

(e) Compliance with Laws. The issuance or delivery of Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act and the
Exchange Act, and any rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto. Lydall shall not be obligated to
issue or deliver to Recipient any Shares pursuant to this Agreement if such
issuance or delivery would violate any such requirements.

3

 

 

EXHIBIT 10.9

 

 

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of the
remainder of this Agreement, it being intended that all rights and obligations
of the Company and the Recipient shall be enforceable to the fullest extent
permitted by law.

 

11. Statute of Limitations. The Recipient hereby agrees that there shall be a
one-year statute of limitations for the filing of any claim relating to this
Agreement or the terms or conditions of the Restricted Shares. If such a claim
is filed more than one year subsequent to the earlier of the date on which the
vesting of the Restricted Shares is scheduled to occur or termination of the
Recipient’s service, it shall be precluded by this provision, whether or not the
claim has accrued at that time.

 

IN WITNESS WHEREOF, the undersigned officer of Lydall has executed this
Agreement.

 

  LYDALL, INC.         By:       Name:  Dale G. Barnhart     Title:  President
and Chief Executive Officer

 

The undersigned Recipient hereby acknowledges receipt of the foregoing
Restricted Stock Award Agreement and agrees to its terms and conditions.

 

    \s\ Dale Barnhart     NAME

 

 



4

 

